IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania                   :
                                               :
              v.                               :    No. 1955 C.D. 2016
                                               :    Submitted: May 5, 2017
Alvin S. Kanofsky,                             :
                             Appellant         :


BEFORE:       HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE JULIA K. HEARTHWAY, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE BROBSON                                    FILED: August 14, 2017

              Appellant Alvin S. Kanofsky (Kanofsky), pro se, appeals from an
order of the Court of Common Pleas of Northampton County (trial court), dated
August 24, 2016. Following a de novo hearing, the trial court found Kanofsky
guilty of a summary criminal charge for a violation of Section 304.7 of
the International Property Maintenance Code (2009 ed.) (IPMC),1 which has been
made part of the Codified Ordinances of the City of Bethlehem, Pennsylvania
(Ordinance).2 For the reasons set forth below, we affirm the trial court’s order.


       1
         Section 304.7 of the IPMC provides: “Roofs and drainage. The roof and flashing shall
be sound, tight and not have defects that admit rain. Roof drainage shall be adequate to prevent
dampness or deterioration in the walls or interior portion of the structure. Roof drains, gutters
and downspouts shall be maintained in good repair and free from obstructions. Roof water shall
not be discharged in a manner that creates a public nuisance.” (Emphasis in original.)
       2
        Article 1733 of the Ordinance adopted the IPMC with certain additions, deletions, and
modifications as noted therein.
                 Kanofsky is the owner of commercial property located at 30 East
Third Street (Property) in the City of Bethlehem (City). On February 9, 2016,
Craig B. Hynes (Hynes), the City’s chief code official, issued a citation to
Kanofsky for failure to repair the Property’s leaking roof in violation of
Section 304.7 of the IPMC. On April 5, 2016, after holding a summary trial, a
Magisterial District Judge (MDJ) found Kanofsky guilty and fined Kanofsky in the
amount of $1,000, plus costs.
                 Kanofsky appealed the MDJ’s determination to the trial court. The
trial court held a de novo hearing on August 24, 2016. At the hearing, the City3
presented the testimony of Hynes. Hynes explained that these proceedings are just
another step in a lengthy process involving uncorrected violations at the Property.
(Reproduced Record (R.R.) at 26-27.) Hynes stated that the City first informed
Kanofsky about the subject violations in 2014. (Id. at 26-27.) Approximately two
years later, after Kanofsky was given an opportunity to cure the violations, Hynes
issued citations to Kanofsky and the parties appeared before a magisterial district
judge.       (Id. at 29, 31-32.)   During those proceedings, the parties agreed to a
timeline for the completion of certain repairs to the Property. (Id. at 29, 32.)
When the parties returned to the magisterial district judge, the majority of the
repairs had not been completed. (Id. at 29, 32.) The magisterial district judge
found Kanofsky guilty, and Hynes informed Kanofsky that he would begin issuing
daily citations for the violations. (Id. at 26, 29, 32.) Subsequent thereto, in


         3
         The City assumed responsibility for the prosecution of the violation of its Ordinance on
behalf of the Commonwealth of Pennsylvania (Commonwealth). All references to the City shall
also be considered references to the Commonwealth.



                                               2
February 2016, Hynes visited the Property on sixteen different dates and cited
Kanofsky on each of those dates for failure to obtain a certificate of occupancy in
violation of Section 403.46 of the Pennsylvania Uniform Construction Code
(UCC)4 and for failure to repair the Property’s leaking roof in violation of
Section 304.7 of the IPMC. (Id. at 29-31; Certified Record (C.R.), Ex. C-8.)
             Hynes testified further that the Property is in a substantially
deteriorated condition; the building’s roof has partially collapsed and water is
leaking into the adjacent structure. (R.R. at 27, 31.) Hynes explained that on the
third floor of the building one of the roof trusses has failed, the roof has collapsed
in certain places, light is entering the building through the collapsed roof, ceiling
material, insulation, and the failed truss litter the floor, and mold is growing on the
walls. (Id. at 27.) Hynes also explained that water has entered the second floor of
the building, causing a portion of the ceiling to deteriorate and fall, the wood floor
to buckle, and a floor joist to deteriorate. (Id. at 27-28.) Hynes indicated that the
Property’s leaking roof has persisted since 2007. (Id. at 28.) At that time, in order
to prevent the water from destroying the building, Kanofsky had placed
thirty-gallon trash barrels on the third floor to collect the water entering through
the roof and then had pumped the water into the drainage or sanitary system using
two small pumps. (Id.)
             Hynes also testified that as of the date of the hearing, none of the
Property’s roof defects had been repaired. (Id. at 39.) When asked whether the
Property’s current condition presents a danger to the public, Hynes stated that if


      4
        34 Pa. Code §§ 401.1-405.42. The UCC has been adopted by Article 1701 of the
Ordinance with certain additions, deletions, and modifications as noted therein.



                                          3
the roof is not repaired, the entire building could collapse. (Id. at 31.)                  He
explained that a heavy rain or snow could cause the roof to fail, and, if the roof
fails, the walls could fall, the floors could pancake, and the entire building could
collapse. (Id.) Hynes also stated that as a result of water pouring into the building
on the south wall, the stucco has buckled, cracked, and separated approximately
fourteen to eighteen inches away from the building and is in imminent danger of
falling onto an adjacent, vacant property. (Id.)
              Kanofsky, who was acting pro se, made a statement at the hearing on
his own behalf. Kanofsky acknowledged receiving notices from the City in 2014,
regarding violations at the Property. (Id. at 41.) Kanofsky claimed that he began
to address these violations and had obtained estimates for the required work, but
the contractors could not work on the exterior of the building during the winter
months. (Id.) Nevertheless, on cross-examination, Kanofsky admitted that since
the time that he had been notified of the violations at the Property, spring, summer,
and fall of 2015, and spring and summer of 2016 had passed, and no work had
been performed to correct the roof defects. (Id. at 42-43.) Kanofsky further
admitted that since he had been found to have violated the Ordinance and had been
convicted on previous citations, he had not done anything to correct the roof
defects. (Id. at 43.)
              At the conclusion of the hearing, the trial court found Kanofsky
guilty, fined him in the amount of $1,000, plus court costs, and sentenced him to
five days of imprisonment.5 Kanofsky then appealed to this Court.6

       5
         At the conclusion of the August 24, 2016 hearing, the trial court also found Kanofsky
guilty of sixteen violations of Section 403.46 of the UCC for failure to obtain a certificate of
occupancy for the Property and fifteen more violations of Section 304.7 of the IPMC for failure
(Footnote continued on next page…)

                                               4
               On appeal,7 Kanofsky appears to argue that the summary conviction
should be overturned because he was not responsible for the condition of and
damage to the Property.8 In response, the City argues that the trial court properly
convicted Kanofsky of violating Section 304.7 of the IPMC because the evidence
supporting such conviction was overwhelming.
               In Commonwealth v. Spontarelli, 791 A.2d 1254 (Pa. Cmwlth. 2002),
we previously noted that “[i]n summary offense cases, the Commonwealth is
required to establish” guilt beyond a reasonable doubt. Spontarelli, 791 A.2d
at 1258. This Court views “all of the evidence admitted at trial, together with all
reasonable     inferences     therefrom,      in       the   light   most   favorable     to   the

(continued…)

to repair the Property’s leaking roof. The trial court fined Kanofsky in the amount of $29,700,
plus court costs, and sentenced him to five days of imprisonment. The trial court docket
numbers associated with these convictions are SA-119-2016, SA-120-2016, SA-121-2016,
SA-122-2016, SA-123-2016, SA-124-2016, SA-125-2016, SA-126-2016, SA-127-2016,
SA-129-2016, SA-130-2016, SA-131-2016, SA-132-2016, SA-133-2016, SA-134-2016, and
SA-135-2016. Kanofsky appealed those convictions, and his appeal is currently pending before
this Court at docket number 1938 C.D. 2016.
       6
         Kanofsky initially filed his appeal with the Pennsylvania Superior Court. By order
dated October 11, 2016, the Superior Court transferred the matter to this Court, as this Court has
exclusive jurisdiction over the matter pursuant to Section 762(a)(4) of the Judicial Code, 42 Pa.
C.S. § 762(a)(4).
       7
        In reviewing a summary conviction matter, where the trial court has taken additional
evidence in de novo review, our standard of review is limited to considering whether the trial
court abused its discretion or committed an error of law. Commonwealth v. Spontarelli,
791 A.2d 1254, 1255 n.2 (Pa. Cmwlth. 2002).
       8
         In the “Questions Asked” section of his brief, Kanofsky identifies fourteen issues for
consideration by this Court on appeal. The majority of Kanofsky’s issues, however, involve
matters that are irrelevant and in no way relate to this appeal and/or have no basis in the record.
As a result, such issues are not properly before this Court and will not be addressed in this
opinion.



                                                   5
Commonwealth.” Id. “The test of sufficiency of evidence is whether the trial
court, as trier of fact, could have found that each element of the offenses charged
was supported by evidence and inferences sufficient in law to prove guilt beyond a
reasonable doubt.” Id. “As a reviewing court, this Court may not reweigh the
evidence and substitute our judgment for that of the fact-finder.” Commonwealth
v. Hoffman, 938 A.2d 1157, 1160 n.10 (Pa. Cmwlth. 2007).                            “[M]atters of
credibility and evidentiary weight are within the exclusive discretion of the
fact-finder below . . . .” Carr v. State Bd. of Pharmacy, 409 A.2d 941, 944
(Pa. Cmwlth. 1980). “[T]he fact-finder is free to believe all, part or none of the
evidence presented.” Hoffman, 938 A.2d at 1160 n.10.
               Here, the trial court found Kanofsky guilty of a summary criminal
offense for failure to repair the Property’s leaking roof in violation of
Section 304.7 of the IPMC. Although the trial court did not set forth its credibility
determinations in writing,9 we can infer that the trial court found Hynes’s
testimony to be credible and Kanofsky’s testimony to be not credible. Hynes’s
credible testimony supports the trial court’s conclusion in this matter.10 By arguing
that the summary conviction should be overturned because he was not responsible
for the condition of and damage to the Property, Kanofsky is essentially asking this
Court to adopt his preferred version of events and, in so doing, to reweigh the




       9
         In its 1925(a) opinion, the trial court indicated that it was relying on the record and that
no further statement was necessary. (Trial Ct. Op., dated Sept. 29, 2016.)
       10
           Our review of the record further reveals that the trial court rejected some of the
testimony and documents upon which Kanofsky attempts to rely in support of his arguments as
irrelevant upon the City’s objection.



                                                 6
evidence and make different credibility determinations. This we cannot and will
not do. See Hoffman, 938 A.2d at 1160 n.10.
            Accordingly, we affirm the trial court’s order.




                               P. KEVIN BROBSON, Judge




                                        7
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania          :
                                      :
            v.                        :   No. 1955 C.D. 2016
                                      :
Alvin S. Kanofsky,                    :
                       Appellant      :



                                   ORDER


            AND NOW, this 14th day of August, 2017, the order of the Court of
Common Pleas of Northampton County is hereby AFFIRMED.




                             P. KEVIN BROBSON, Judge